ORDER

PER CURIAM.
Scott Albritton (Father) appeals from a trial court Judgment and Decree of Dissolution. Father alleges that the trial court erred in its calculation of child support and child support arrearages based upon the court’s imputation of income to Father. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion by imputing monthly income to Father in the amount of $3,910, and therefore it did not err in its calculation of child support and child support arrearages. Burton v. Donahue, 69 S.W.3d 76, 79 (Mo.App. E.D.2001). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).